Exhibit 10.4


STEEL EXCEL INC.
2004 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
 
THIS AGREEMENT, made as of the                 day of                       
      , 20         by and between Steel Excel Inc. (hereinafter called the
"Company"), and                                           
           (hereinafter called the "Participant");
 
 
WITNESSETH THAT:
 
 
WHEREAS, the Board of Directors of the Company ("Board of Directors") desires to
benefit the Company by increasing motivation on the part of the Participant, who
is materially important to the Company, by creating an incentive to work to the
very best of the Participant’s abilities; and
 
 
WHEREAS, to further this purpose, the Company desires to make a restricted stock
award to the Participant for                                   (                
         ) shares under the terms of the Steel Excel Inc. 2004 Equity Incentive
Plan, as amended (“Plan”):
 
 
NOW, THEREFORE, in consideration of the premises, and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:
 
 
1.           Terms of Award.  Pursuant to action of the Board of Directors,
which action was taken on ________, the Company awards to the
Participant                                   (                  ) shares of the
common stock of the Company (“Common Stock”); provided, however, that the shares
hereby awarded are nontransferable by the Participant during the period
described below and are subject to the risk of forfeiture described below.  The
effective date of the grant shall be                        , 20             
(the “Date of Grant”), and                       years after such
date,                     , shall be the “Vesting Date”, which shall in no event
be no earlier than one year following the Grant Date.  On the Vesting Date, one
hundred percent (100%) of the shares of Restricted Stock shall become
transferable by the Participant if the Participant is still a Service Provider
on such date, and has continually served in such status since the Date of
Grant.  All of the shares of Restricted Stock that have not previously become
vested or transferable by the Participant shall be forfeited by the Participant
on the date on which the Participant ceases to be a Service
Provider.  Notwithstanding the foregoing, in the event of (i) termination of an
employee Participant’s status as an employee by the Company for any reason
within one year of a Change of Control (as defined in the Plan), all previously
granted shares of Restricted Stock not yet free of the restrictions of this
Section 1 shall become immediately free of such restrictions, and (ii) the death
or disability of the Participant or termination of an employee Participant’s
status as an employee without Cause, the terms of Section 2 shall
control.  Capitalized terms not defined herein shall have such meaning as set
forth in the Plan.
 
2.           Death, Disability or Termination Without Cause of Employment of the
Employee Participant. In the event of the death or disability of the Participant
or termination of an employee Participant’s status as an employee without Cause
prior to the Vesting Date, all of the granted shares of Restricted Stock shall
immediately become free of such restrictions. “Cause” shall be defined as the
commission of any act of fraud, embezzlement or dishonesty by Participant, any
unauthorized use or disclosure by Participant of confidential information or
trade secrets of the Company or its affiliates, or any other intentional
misconduct by Participant adversely affecting the business or affairs of the
Company or its affiliates in a material manner.  The foregoing definition shall
not be deemed to be inclusive of all the acts or omissions which the Company may
consider as grounds for the dismissal or discharge of Participant.
 
 
1

--------------------------------------------------------------------------------

 
 
 In the event of death of the Participant, shares of Restricted Stock that
become vested in accordance with this Section shall be distributed to the
Participant’s beneficiary designated by the Participant on such form and in such
manner as may be prescribed by the Company or, if the Participant fails to
designate a beneficiary in accordance with the foregoing, to the Participant’s
surviving spouse or, if there is no surviving spouse, in equal shares to the
Participant’s surviving children or, if there are no surviving children, to the
Participant’s estate.
 
3.           Adjustments Upon Certain Events.  The shares granted pursuant to
this Agreement shall be subject to adjustment in accordance with Section 13 of
the Plan.
 
4.           No Right to Continued Service.  Nothing in this Agreement shall be
deemed to create any limitation or restriction on such rights as the Company of
shareholders of the Company otherwise would have to terminate the service of the
Participant on the Board of Directors
 
5.           Administration.  This award has been made pursuant to a
determination made by the Administrator, and, subject to the express terms of
this Agreement, the Administrator shall have plenary authority to interpret any
provision of this Agreement and to make any determinations necessary or
advisable for the administration of this Agreement and may waive or amend any
provisions hereof in any manner not adversely affecting the rights granted to
the Participant by the express terms hereof.   Under Section 2, the
Administrator will determine the circumstances which constitute the disability
of the Participant.
 
6.           Shares.  The shares of Restricted Stock described herein shall be
granted in the form of shares registered in the name of the Participant but held
by the Company until the restrictions on the award lapse, subject to forfeiture
as provided herein.  The Participant will be entitled to all dividends and
distributions paid on or with respect to the shares of Restricted Stock, and
shall have voting rights with respect to such shares.  If the Participant
forfeits any rights the Participant may have under this Agreement, the
Participant will, on the day following the event of forfeiture, no longer have
any voting or other rights as a shareholder with respect to the forfeited
portion of the shares of Restricted Stock or any interest therein (or with
respect to any shares not then vested), and the Participant will no longer be
entitled to receive dividends and distributions with respect to those shares or,
if applicable, vote (or instruct the Company how to vote) those shares of
Restricted Stock as of any record date occurring thereafter.
 
7.           Withholding. Participant must make arrangements, satisfactory to
the Company, for satisfaction of any applicable foreign, federal, state or local
income tax withholding requirements or social security requirements related to
the receipt of Shares. Participant may elect (a "Withholding Election") to pay
the minimum statutory withholding tax obligation by the withholding of Shares
from the total number of Shares deliverable to the Participant in accordance
with rules and procedures established by the Administrator. All Withholding
Elections are subject to the approval of the Administrator and must be made in
compliance with rules and procedures established by the Administrator. The
Administrator may require, in its discretion, that some portion of vested Shares
be retained by (or returned to) the Company to satisfy such withholding
requirements. In the absence of such arrangements Participant hereby authorizes
the Administrator to withhold the required minimum amount from Participant's
other sources of compensation from the Company or any Affiliate.
 
 
2

--------------------------------------------------------------------------------

 
 
8.           Restrictive Legends and Stop-Transfer Orders.  Participant
understands and agrees that the Company will place the legends set forth below
or similar legends on any stock certificate(s) evidencing the shares, together
with any other legends that may be required by state or federal securities laws,
the Company's Certificate of Incorporation or Bylaws, any other agreement
between Participant and the Company or any agreement between Participant and any
third party:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AS SET FORTH IN A RESTRICTED STOCK AGREEMENT BETWEEN THE ISSUER AND
THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE
PRINCIPAL OFFICE OF THE ISSUER. SUCH TRANSFER RESTRICTIONS ARE BINDING ON
TRANSFEREES OF THESE SHARES.
 
Participant agrees that, to ensure compliance with the restrictions imposed by
this Agreement, the Company may issue appropriate "stop-transfer" instructions
to its transfer agent, if any, and if the Company transfers its own securities,
it may make appropriate notations to the same effect in its own records. The
Company will not be required (i) to transfer on its books any shares that have
been sold or otherwise transferred in violation of any of the provisions of this
Agreement or (ii) to treat as owner of such shares, or to accord the right to
vote or pay dividends to any participant or other transferee to whom such Shares
have been so transferred.
 
9.           Grant Subject to Plan.  This award of Restricted Stock is granted
under and is expressly subject to all the terms and provisions of the Plan, and
the terms of the Plan are incorporated herein by reference.  Terms not defined
herein shall have the meaning ascribed thereto in the plan.  THE PARTICIPANT
HEREBY ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN AND AGREES TO BE BOUND BY ALL
THE TERMS AND PROVISIONS THEREOF.
 
10.           Compliance with Laws and Regulations. The issuance and transfer of
the Shares will be subject to and conditioned upon compliance by the Company and
Participant with all applicable state and federal laws and regulations and with
all applicable requirements of any stock exchange or automated quotation system
on which the Company's Common Stock may be listed or quoted at the time of such
issuance or transfer.
 
11.           Successors and Assigns. The Company may assign any of its rights
under this Agreement. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement will be binding upon
Participant and Participant's heirs, executors, administrators, legal
representatives, successors and assigns.
 
 
3

--------------------------------------------------------------------------------

 
 
12.           Governing Law; Severability. This Agreement shall be governed by
and construed in accordance with the internal laws of the State of Delaware.
 
13.           Notices. Any notice required to be given or delivered to the
Company shall be in writing and addressed to the Company at its principal
corporate offices. Any notice required to be given or delivered to Participant
shall be in writing and addressed to Participant at the address indicated above
or to such other address as Participant may designate in writing from time to
time to the Company. All notices shall be deemed effectively given upon personal
delivery, (i) three (3) days after deposit in the United States mail by
certified or registered mail (return receipt requested), (ii) one (1) business
day after its deposit with any return receipt express courier (prepaid), or
(iii) one (1) business day after transmission by rapifax or telecopier.
 
14.           Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Agreement.
 
15.           Headings. The captions and headings of this Agreement are included
for ease of reference only and will be disregarded in interpreting or construing
this Agreement.
 
16.           Entire Agreement. The Plan and this Agreement constitute the
entire agreement and understanding of the parties with respect to the subject
matter of this Agreement, and supersede all prior understandings and agreements,
whether oral or written, between the parties hereto with respect to the specific
subject matter hereof.
 
[the remainder of this page is left intentionally blank / signature page
follows]
 
 
4

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf, and the Participant has, by receipt of this Agreement and acceptance of
the benefits hereunder, accepted the terms hereof, all as of the date first
above written.
 
 

 
STEEL EXCEL INC.
                                           
By:
   

 
 
 
 
 
 

 
PARTICIPANT
                                           
By:
   

 
 
 
5